Citation Nr: 1727311	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  11-26 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability. 

2. Entitlement to service connection for spontaneous pneumothorax of the right lung. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Ballard Jr., Associate Counsel
 



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appellant is a Veteran who served in the Navy from July 1954 to October 1958 and in the Army from October 1958 to February 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issue of entitlement to service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1. Spontaneous pneumothorax of the right lung, was not shown to be present during active military service, was not shown within one year after discharge, and has not otherwise been shown to be causally or etiologically related to an in-service event, injury, or disease.


CONCLUSION OF LAW

1. Spontaneous pneumothorax disability of the right lung, was not incurred in or aggravated by active military service, nor may it be presumed to have occurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103 5107; 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions of the VCAA with respect to the Veteran's claims. 

Duty to Notify 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. Under 38 U.S.C.A. § 5103(a), upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five aspects of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Concerning the issue of service connection for pneumothorax of the right lung, the duty to notify was fulfilled in a letter from the RO dated October 2008. The letter included notice to the Veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties are for obtaining said evidence. Thus, for this claim the notice provided satisfied the VA's duty to notify.



Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service personnel and treatment records and his VA treatment records with the claim file. No other relevant records have been identified, nor are any records outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). The Veteran was provided with a VA examination in June 2011 for his pneumothorax of the right lung. The examination was adequate because the examiner considered and addressed the Veteran's contentions, conducted thorough medical examinations of the Veteran, and provided clear conclusions with supporting data and reasoned explanations. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Legal Criteria and Analysis 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated in the line of duty in the active military service. 
38 U.S.C.A. §§ 1110, (West 2014); 38 C.F.R. § 3.303. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b). Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

In this case, the Veteran contends that he is entitled to service connection for his collapsed right lung, pneumothorax disability. He contends that his current spontaneous pneumothorax of the right lung is related to the collapse of his left lung, which he experienced during service. 

In private medical records from St. Jude Hospital dated March 1985, P. O., M.D. (Dr. O.) diagnosed the Veteran as having "recurrent spontaneous pneumothorax... right...; emphysematous changes throughout entire right lung." 

The Veteran was also afforded a VA medical examination in June 2011. The VA examiner gave the Veteran a current diagnosis of recurrent right pneumothorax requiring thoracotomy. Both the private diagnosis from Dr. O. and the diagnosis from the VA examiner satisfy the first element of service connection, a current disability of the right lung. Shedden, 381 F.3d 1163.

The Veteran's service treatment records show that in October 1961, the Veteran complained of sharp chest pain. X-rays revealed a partially (40 percent) collapsed left lung. He was diagnosed with, and treated for, spontaneous left pneumothorax. He reported that he was hospitalized for thirteen days before he was able to return to duty (see September 2011 statement). As the Veteran has argued that his current right lung pneumothorax is a result of the left lung pneumothorax in service, this in-service event/disease satisfies the second element for service connection, an in-service incurrence. Shedden, 381 F.3d 1163.

However, the preponderance of the evidence is against the establishment of any nexus between the Veteran's current right lung pneumothorax and his in service left lung pneumothorax for the following reasons. 

First, December 1961 X-rays showed the Veteran's chest to be "normal;" indicating that the disease did not persist throughout the remainder of his service or lead to any right lung disability. 

Second, in the June 2011 VA examination, the examiner concluded that the Veteran's right pneumothorax is unrelated to his left spontaneous pneumothorax which occurred in-service. The examiner also found that the Veteran had no apparent sequelae (a condition that is the consequence of a previous disease or injury) for the left lung pneumothorax, and that it did not predispose him to his right lung pneumothorax. Furthermore, the examiner noted that the Veteran smoked for some 25 years, and that there was evidence of emphysema, which was more likely than not related to the tobacco use. 

The VA examiner's negative medical opinion, combined with the Veteran's December 1961 X-ray showing normal results, shows that the Veteran's current right lung disability is not related to his in-service left lung pneumothorax. Thus, the third element for service connection is not met. 

In a September 2011 statement, the Veteran said that he firmly believes that he has a chronic condition caused by his years of active duty service. While the Veteran is competent to report the symptoms of his current disability, as well as report on events that he experienced during service, he is not competent to report on the cause/ etiology of his right lung pneumothorax. Determination of the etiology of a disease requires medical expertise which the Veteran has not asserted that he possesses. Thus, the Veteran's contention that his military service caused his current disability is not taken into consideration as evidence. 

Finally, the Veteran's right lung pneumothorax was not manifested within one year of his discharge from service. In fact, it was not diagnosed until 1985. Thus, presumption of service connection does not apply. Also, pneumothorax is not a chronic disease listed under 38 CFR § 3.309, thus service connection via continuity and chronicity of symptomatology does not apply either. 38 C.F.R. § 3.303(b), 3.307, 3.309 (2016).

In conclusion, the preponderance of the evidence is against the establishment of any connection between the Veterans in-service left lung pneumothorax and his current right lung pneumothorax. In light of the evidence, the Board concludes that service connection for spontaneous pneumothorax of the right lung is not warranted. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014). 



ORDER

Entitlement to service connection for spontaneous pneumothorax of the right lung is denied. 


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability. 

The Board notes that there is a current showing of a hearing loss disability under VA standards. See 38 C.F.R. § 3.385. Also, noise exposure in service was conceded by the RO in the June 2009 rating decision which granted service connection for tinnitus. 

However, when the Veteran was afforded a VA examination by an audiologist in June 2009, the examiner found that she could not determine whether the Veteran's current hearing loss was related to his military service without speculation, in part because his hearing loss has a conductive component.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303 (U.S. 2007). 

The Board concludes that the findings submitted by the June 2009 examiner are inadequate, as the examiner has not provided a nexus opinion. Thus, the issue must be remanded to an otolaryngologist (Ear Nose and Throat specialist), in order to determine the etiology of both the conductive and sensorineural components of the Veteran's hearing loss, and whether the Veteran's hearing loss in general is related to his noise exposure during his military service. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should arrange for the Veteran to be examined by an otolaryngologist (Ear Nose and Throat specialist) regarding his claimed bilateral hearing loss and tinnitus. The Veteran's entire claims file and a copy of this Remand should be made available to and reviewed by the examiner in conjunction with the opinion. All indicated studies should be conducted, and all findings reported in detail.

 Specifically, the new VA examiner is asked to provide an opinion on whether it is at least as likely as not (a 50 percent probability or greater) that any hearing loss disability is etiologically related to the Veteran's active service noise exposure. 

For any opinion given, the examiner must provide a complete rationale, based on examination findings, historical records, and medical principles, for all opinions expressed. If the examiner determines that the opinion sought cannot be given without resorting to speculation, (to satisfy legal requirements) the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the requisite knowledge or training). See Jones v. Shinseki, 23 Vet. App. 382 (2010) (in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record).

2. After completion of the aforementioned, the AOJ should readjudicate the issue. If the benefit sought on appeal is not granted, then the AOJ should provide the Veteran with a supplemental statement of the case and afford him the appropriate opportunity to respond thereto. Thereafter, the case must be returned to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


